The appeal here is from a final decree in foreclosure. The record shows that the final decree was executed by a sale of the property under order of court and the same confirmed, before notice of appeal was filed, to one J. L. Harrison who is not made a party to the appeal. Because of the failure to make the purchaser at the foreclosure *Page 108 
sale a party to the appeal the same should be dismissed. Gifford v. Plummer, 73 Fla. 1065, 75 So. 536; Platt v. City of Punta Gorda, 98 Fla. 1242, 125 So. 381.
It is so ordered.
Dismissed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.